This is an appeal from a final judgment for the defendant below entered upon demurrer by the Circuit Court of Orange County, Florida. It is contended here that the case at bar is not ruled by Kimball v. A.C.L. R.R. Co., 132 Fla. 235,181 So. 533, and similar cases, because: (1) the car was driven by a person not familiar with the highway where it intersected the railroad track at Apopka; and (2) the blending of the colors of the highway and the cars of the defendant then obstructing the crossing prevented the plaintiff below from seeing the freight train in time to avoid the collision.
We have examined the authorities cited in the brief to sustain this contention, but we are forced to the conclusion that the negligence of the plaintiff, as a matter of law, in the case at bar precludes his recovery. The judgment appealed from is hereby affirmed.
BUFORD, C. J., TERRELL, CHAPMAN and ADAMS, JJ., concur.